        Case 3:19-cv-00038-HTW-LRA Document 25 Filed 11/20/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION

 JERRY DEWAYNE BROOKS                                                              PLAINTIFF

 VS.                                           CIVIL ACTION NO. 3:19-CV-38-HTW-LRA

 BILLIE SOLLIE, Sheriff                                                        DEFENDANTS

             ORDER ADOPTING REPORT AND RECOMMENDATION
        BEFORE THIS COURT is the Report and Recommendation of the United States

Magistrate Judge Linda R. Anderson [Docket no. 24], which was entered on March 5, 2020.

Plaintiff did not file any objection to the Magistrate Judge’s Report and Recommendation.

        Plaintiff failed to appear at the omnibus hearing that was conducted on December 20,

2019, and failed to respond to the court’s show cause order of February 4, 2020. A copy of

the Report and Recommendation was mailed to Plaintiff at the last address he provided to the

Clerk of Court. That mail was not returned.

        After examining the record evidence in this case, the Magistrate Judge recommended

that this cause of action should be dismissed pursuant to Fed. R. Civ. P. 41(b).

        This Court has reviewed the Report and Recommendation of the Magistrate Judge, as

well as the court filings and the relevant law, and concludes that the findings in the Report and

Recommendation [doc. no. 24] should be and are hereby adopted as this Court’s own.

Accordingly, this court dismisses this Complaint. A separate Final Judgment will issue on this

date.

        SO ORDERED AND ADJUDGED, this the 20th day of November, 2020.

                                            s/ HENRY T. WINGATE
                                            UNITED STATES DISTRICT JUDGE



                                               1
